Berry, J.
Gen. St. 1878, e. 95, § 26, reads': “Whoever steals, takes, and carries away any railroad passenger-ticket or tickets, prepared for sale to passengers, previous to or after the sale thereof, being the personal property of any railroad company, or any other corporation or person, is guilty of larceny.” The indictment before us, which is founded upon this section, charges that defendant “feloni-ously took, stole, and carried away divers and sundry genuine railroad passenger-tickets, prepared for sale to passengers, and after the sale thereof, the personal property of, and issued by, the St. Paul, Minneapolis & Manitoba Bailroad Company, a railroad corporation,” etc.
1. The statute was evidently framed to meet, inter alia, the case of an appropriation of tickets which had been sold by the railroad company to a passenger, and taken up by a conductor, so as again to become the property of the company by which they were issued, but which, instead of being returned to the proper depositary, were otherwise disposed of by the conductor or some other person with a larcenous intent. Keeping this purpose of the statute in view, it will be apparent that there is no repugnancy in the statute itself, or in the indictment, which substantially pursues it. Notwithstanding a ticket has once been sold, it may subsequently become the property of the company which issued it, by being properly taken up by a conductor.
2. After describing the tickets as above quoted, the indictment proceeds to allege that a more particular description of any of them, or their number, is to the grand jury unknown. The description is sufficiently definite, not only within the rule of State v. Taunt, 16 Minn. 99, (109,) but also within the narrower rule of State v. Hinckley, 4 Minn. 261, (345.)
3. The discrepancy between the name in the indictment, “The St. Paul, Minneapolis & Manitoba Railroad Company,” and the name “The St. Paul, Minneapolis & Manitoba Railway Company,” is unimportant. “Railroad” and “railway” are used interchangeably. They are as nearly exact synonyms as any two words in the language. Though the latter name was, in strict accuracy, the correct corporate name of the company intended, there can be no doubt that *525the other name is used as designating the same company. In common speech it is its more frequent designation.
4. We have carefully perused the evidence, and, in our opinion, it furnishes ample support to the verdict, especially when the nature of the criminal transactions charged, and the intrinsic difficulty of ferreting them out, are taken into consideration. The testimony of the defendant’s accomplices is sufficiently corroborated by other evidence fairly tending, in some degree, to convict defendant of the commission of the offence. Gen. St. 1878, c. 73, § 104; State v. Lawlor, 28 Minn. 216. The testimony of the detective Powers, especially with reference to ticket No. 346; the testimony of Lounsbury as to the defendant’s bribing him to give false testimony in regard to the manner in which defendant obtained some of the tickets, so as to exculpate him from the offence charged; the unsatisfactory nature of the testimony of the defendant himself, in attempting to account for the large number of tickets found in or traced to his possession; the contradictions of his testimony by other witnesses, and the testimony of Horn and other testimony as to many circumstantial matters, — are of this corroborative character.
5. We do not discover that any objections or exceptions were taken to the charge of the court. While this is a good reason why we should not consider the objections made here to the charge,—State v. Staley, 14 Minn. 75, (105;) Cole v. Curtis, 16 Minn. 161, (182,)—we may add that, upon looking into it, we are of opinion that none of the objections are well founded.
The judgment of the district court is affirmed, and its sentence directed to be executed.